UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA

 

 

Case No. 3:15-cr-00037-2

 

¥.

BENJAMIN BRADLEY

 

 

 

Nome Meme” Nee” nse Nee” “Sener Neer” eee” Some” Secu” Steer”

NOTICE OF APPEAL

Notice is hereby given that! BENJAMIN BRADLEY

 

(Name the party or parties filing the appeal)
hereby appeals to the United States Court of Appeals for the Sixth Circuit from the
{} Judgment —X) Order &] Other (specify) Dkt.1203 Order; Dkt.1206 Amended Jdgmt.

entered in this action on 8/20/19 & s/26Aift

Wi Hide 2,

 

 

 

 

(Signaturey =~ ™“ QS
701 S. State Street, 2058 Jeffries Hall
{Address)
Ann Arbor MI 48109
(City) (State) (Zip Code)
(734) 764-2724

(Phone)

CERTIFICATE OF SERVICE

I hereby certify that a copy of this document was sent to Counsel of Record

 

" ~ ° ~ | CW

(Signature) ~

Case 3:15-cr-00037 Document 1208 Filed 09/03/19 Page 1 of 1 PagelD #: 5003
